

Non- Israeli Non-employee director option
REWALK ROBOTICS LTD.
2014 INCENTIVE COMPENSATION PLAN


Notice of Option Grant




Participant:
[________]



Company:
ReWalk Robotics Ltd.



Notice:
You have been granted the following Nonqualified Stock Option to purchase Shares
in accordance with the terms of the Plan, this Notice of Option Grant and the
Nonqualified Stock Option Award Agreement attached hereto as Schedule A (this
Notice of Option Grant, together with the Nonqualified Stock Option Award
Agreement, this “Agreement”).



Type of Award:
Nonqualified Stock Option



Plan:
ReWalk Robotics Ltd. 2014 Incentive Compensation Plan



Grant:
Date of Grant: [________]

Option Price per Share: [________]
Total Number of Shares Under Option: [________]


Exercisability:
Subject to the terms of the Plan and this Agreement, you may exercise your
Option on and after the dates set forth below in the Vesting Schedule as to that
percentage of the Total Number of Shares Under Option set forth below opposite
each such date. You may exercise your Option to purchase any Shares as to which
your Option has become exercisable at any time and from time to time until your
Option terminates or expires.



Vesting Schedule:




Date
Number
[________]
[________]
[________]
[________]
[________]
[________]
[________]
[________]
Total
[________]








--------------------------------------------------------------------------------




Special Terms:


Expiration Date: Ten years from the Date of Grant, subject to earlier
termination as set forth in the
Plan and this Agreement.
Acknowledgement
and Agreement: The undersigned Participant acknowledges receipt of, and
understands and agrees to, the terms and conditions of this Agreement and the
Plan.










PARTICIPANT Name: [________]
Date: [________]


REWALK ROBOTICS LTD. Larry Jasinsky
Chief Executive Officer




Date of signature: [________]







--------------------------------------------------------------------------------





Nonqualified Stock Option Award Agreement - Schedule A




REWALK ROBOTICS LTD.
2014 INCENTIVE COMPENSATION PLAN


Nonqualified Stock Option Award Agreement


This Nonqualified Stock Option Award Agreement, dated as of the Date of Grant
set forth in the Notice of Option Grant (the “Grant Notice”) to which this
Nonqualified Stock Option Award Agreement is attached as Schedule A, is made
between ReWalk Robotics Ltd. (the “Company”) and the Participant set forth in
the Grant Notice. The Grant Notice is included in and made part of this
Agreement.


1.
Definitions. Capitalized terms used but not defined in this Agreement have the
meanings set forth in the Plan.



2.Grant of the Option. Subject to the provisions of this Agreement and the
provisions of the Plan, the Company hereby grants to the Participant, pursuant
to the Plan, the right and option (the “Option”) to purchase all or any part of
the number of ordinary shares of the Company, par value NIS 0.01 each
(“Shares”), set forth in the Grant Notice at the Option Price per Share (“Option
Price”) set forth in the Grant Notice and on the other terms as set forth in the
Grant Notice.


3.Exercisability of the Option. The Option shall become exercisable in
accordance with the exercisability schedule and other terms set forth in the
Grant Notice. The Option shall terminate on the Expiration Date set forth in the
Grant Notice, subject to earlier termination as set forth in the Plan and this
Agreement.


4.Method of Exercise of the Option.


(a)The Participant may exercise the Option, to the extent then exercisable, in
accordance with the terms and conditions of the Plan by delivering a written or
electronic notice to the Company in a form specified or accepted by the Company,
specifying the number of Shares with respect to which the Option is being
exercised and payment to the Company of the aggregate Option Price in accordance
with Section 4(b) hereof. Such notice must be signed by the Participant or any
other person then having the right to exercise the Option.


(b)At the time the Participant exercises the Option, the Participant shall pay
the Option Price of the Shares as to which the Option is being exercised to the
Company (i) in United States dollars by personal check, bank draft, money order
or wire transfer of immediately available funds; or (ii) if permitted by the
Committee, and subject to any such terms, conditions and limitations as the
Committee may prescribe and to the extent permitted by applicable law, by any
other payment method described in Section 6.6 of the Plan.


(c)The Company’s obligation to deliver the Shares to which the Participant is
entitled upon exercise of the Option is conditioned on the Participant ’s
satisfaction in full to the Company of the aggregate Option Price of those
Shares and the required tax withholding related to such exercise.


5.Change of Control. Notwithstanding any other provision of this Agreement, the
Option shall be subject to the Change of Control provisions set forth in Article
XIV of the Plan.


6.Termination. Notwithstanding the provisions of Section 6.8 of the Plan, upon
the Participant’s Termination of Service for any reason other than by the
Company for Cause, the Option shall terminate and cease to be exercisable on the
date that is ninety (90) days after the date of the Participant’s Termination of
Service. Upon a Termination of Service by the Company for Cause, the Option
shall terminate and cease to be exercisable upon Termination.


7.Transferability of the Option. The Option shall not be transferable otherwise
than by will or the laws of descent and distribution, and is exercisable, during
the lifetime of the Participant, only by the Participant; provided, however,
that (a) the Option may be exercised after the Participant’s death by the
beneficiary most recently named by the Participant in a written designation
thereof filed by the Participant with the Company in accordance





--------------------------------------------------------------------------------




with Article XII of the Plan[, and (b) the Committee may, in its discretion,
permit the Option to be transferred during the Participant ’s lifetime subject
to Article XII of the Plan]. No transfer of the Option by will or the laws of
descent and distribution, or otherwise, shall be effective to bind the Company
unless the Committee is furnished with (as applicable): (i) written notice
thereof and with a copy of the will and/or such evidence as the Committee may
deem necessary to establish the validity of the transfer and (ii) an agreement
by the transferee to comply with all the terms and conditions of the Option that
are or would have been applicable to the Participant and to be bound by the
acknowledgements made by the Participant in connection with the grant of the
Option.


8.Taxes and Withholdings. At the time of receipt of Shares upon the exercise of
all or any part of the Option, the Participant shall pay to the Company or an
Affiliate in cash, or make other arrangements, in accordance with Article XVI of
the Plan, for the satisfaction of, any taxes of any kind, and social security
payments due or potentially payable or required to be withheld with respect to
such exercise or Shares.


9.No Rights as a Shareholder. Neither the Participant nor any other person shall
become the beneficial owner of the Shares subject to the Option, nor have any
rights to dividends or other rights as a shareholder with respect to any such
Shares, until the Participant has actually received such Shares following the
exercise of the Option in accordance with the terms of the Plan and this
Agreement.


10.No Right to Continued Service. Neither the Option nor any terms contained in
this Agreement shall confer upon the Participant any rights or claims except in
accordance with the express provisions of the Plan and this Agreement, and shall
not give the Participant any express or implied right to be retained in the
service of the Company for any period, or in any particular position or at any
particular rate of compensation, nor restrict in any way the right of the
Company, which right is hereby expressly reserved, to modify or terminate the
Participant ’s service at any time for any reason. The Participant acknowledges
and agrees that any right to exercise the Option is earned only by continuing in
the service of the of the Company and satisfaction of any other applicable terms
and conditions contained in the Plan and this Agreement, and not through the act
of being retained as a director of the Company or granted the Option or
acquiring Shares hereunder.


11.The Plan. By accepting any benefit under this Agreement, the Participant and
any person claiming under or through the Participant shall be conclusively
deemed to have indicated his or her acceptance and ratification of, and consent
to, all of the terms and conditions of the Plan and this Agreement and any
action taken under the Plan by the Board, the Committee or the Company, in any
case in accordance with the terms and conditions of the Plan. This Agreement is
subject to all the terms, provisions and conditions of the Plan, which are
incorporated herein by reference, and to such rules, policies and regulations as
may from time to time be adopted by the Committee. In the event of any conflict
between the provisions of the Plan and this Agreement, the provisions of the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Plan and the prospectus describing the Plan can be found [on
the Company’s HR intranet]. A paper copy of the Plan and the prospectus shall be
provided to the Participant upon the Participant’s written request to the
Company at the address set forth in Section 14 hereof.


12.Compliance with Laws and Regulations.


(a)The Option and the obligation of the Company to sell and deliver Shares
hereunder shall be subject in all respects to: (i) all applicable Federal and
state laws, rules and regulations and (ii) any registration, qualification,
approvals or other requirements imposed by any government or regulatory agency
or body which the Committee shall, in its discretion, determine to be necessary
or applicable. Moreover, the Option may not be exercised if its exercise, or the
receipt of Shares pursuant thereto, would be contrary to applicable law. If at
any time the Company determines, in its discretion, that the listing,
registration or qualification of Shares upon any national securities exchange or
under any state or Federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable, the Company shall not be required to
deliver any certificates for Shares to the Participant or any other person
pursuant to this Agreement unless and until such listing, registration,
qualification, consent or approval has been effected or obtained, or otherwise
provided for, free of any conditions not acceptable to the Company.


(b)It is intended that the Shares received upon the exercise of the Option shall
have been registered under the Securities Act. If the Participant is an
“affiliate” of the Company, as that term is defined in Rule 144 under the
Securities Act (“Rule 144”), the Participant may not sell the Shares received
except in compliance with Rule 144. Any certificates representing Shares issued
to an “affiliate” of the Company may bear a legend setting forth





--------------------------------------------------------------------------------




such restrictions on the disposition or transfer of the Shares as the Company
deems appropriate to comply with Federal and state securities laws.


(c)If at the time of exercise of all or part of the Option, the Shares are not
registered under the Securities Act, and/or there is no current prospectus in
effect under the Securities Act with respect to the Shares, the Participant
shall execute, prior to the delivery of any Shares to the Participant by the
Company pursuant to this Agreement, an agreement (in such form as the Company
may specify) in which the Participant represents and warrants that the
Participant is purchasing or acquiring the shares acquired under this Agreement
for the Participant's own account, for investment only and not with a view to
the resale or distribution thereof, and represents and agrees that any
subsequent offer for sale or distribution of any kind of such Shares shall be
made only pursuant to either (i) a registration statement on an appropriate form
under the Securities Act, which registration statement has become effective and
is current with regard to the Shares being offered or sold or (ii) a specific
exemption from the registration requirements of the Securities Act, but in
claiming such exemption the Participant shall, prior to any offer for sale of
such Shares, obtain a prior favorable written opinion, in form and substance
satisfactory to the Company, from counsel for or approved by the Company, as to
the applicability of such exemption thereto.


13.Data Protection. By participating in the Plan, each Participant consents to
the collection, processing, transmission and storage by the Company or any
Affiliate, in any form whatsoever, of any data of a professional or personal
nature which is necessary for the purposes of administering the Plan. The
Company may share such information with any Affiliate, any trustee, its
registrars, brokers, other third-party administrator or any person who obtains
control of the Company or any Affiliate or any division respectively thereof.


14.Notices. All notices by the Participant or the Participant’s successors or
permitted assigns shall be addressed to ReWalk Robotics Ltd., Hatnufa 3 st.,
Floor 6, P.O. Box 161, Yokneam 2069203 Israel, Attention: [Chief Financial
Officer], or such other address as the Company may from time to time specify.
All notices to the Participant shall be addressed to the Participant at the
Participant’s address in the Company's records.


15.Other Plans. The Participant acknowledges that any income derived from the
exercise of the Option shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any Affiliate.




PARTICIPANT


Name: [________]
Date: [________]




REWALK ROBOTICS LTD.


Larry Jasinsky
Chief Executive Officer




Date of signature: [________]



